DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive. The arguments relate to the amendments, and the amendments are being taught by the new Sher reference as set forth below, thus the arguments do not apply to the current rejection.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
In both claims, the phrase “a seam that in it is entirety is spaced” should be –a seam that in its entirety is spaced--.  
In both claims , the phrase “is spaced a part” should be – is spaced apart--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 7, 8, 9, and 14 recite the limitation "the top sheet," however there are two top sheets defined, and thus it is unclear which top sheet is being referred to (the one for the inner cover or the outer cover).  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 8 recite the limitation "a bottom sheet," however there are two bottom sheets defined, and thus it is unclear which bottom sheet is being referred to (the one for the inner cover or the outer cover) from that point on.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 7, 9, and 14 recite the limitation "the bottom sheet," however there are two bottom sheets defined, and thus it is unclear which bottom sheet is being referred to (the one for the inner cover or the outer cover).  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 8-13, 15-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuland (US Patent Application Publication 20130111661) in view of Sher (US Patent 5367730).
Regarding claim 1, Furuland teaches a blanket for newborns and infants, comprising: an inner cover having a top sheet and a bottom sheet (Figure 38, 211, the top sheet and bottom sheet are shown around the fibers in the same manner as the covers are shown on the bumpers 210 (see also Figure 36 for the inner covers of the bumpers 210 which are constructed in the same manner as the bottom 211)), wherein the top sheet is sewn to the bottom sheet (Figure 38, the top sheet and bottom sheet are shown attached without fasteners, thus they necessarily are sewed together); an outer cover (Figure 36; 203) having a top sheet and a bottom sheet, wherein the top sheet is sewn to the bottom sheet to form an interior compartment sized to house the inner cover therein (Figure 22; 111 and 108 (analogous to 211 and 208 in Figures 36-38) show the inner cover 111 going into the outer cover 103)); a closable aperture (Figure 36; 208) extending from the top sheet to the interior compartment, the aperture sized to receive the inner cover therein (Figure 22; 108 as shown); a first bumper having a plurality of panels joined to form a tubular bag (Figure 36; the portion of 209 which houses the left 210) sized to house an amount of a filler material therein (Figure 38; 210), the filler material charged into the tubular bag (Figure 36; 210 inserted into 209 as shown), the tubular bag being securely closed  at least three stitchings, the stitchings being positioned on the top sheet, each of the stitchings forming a seam that in it is entirety is spaced a part from one another at equal distances, the stitchings being in spaced parallel relationship. Sher teaches at least three stitchings, the stitchings being positioned on the top sheet, each of the stitchings forming a seam that in it is entirety is spaced a part from one another at equal distances, the stitchings being in spaced parallel relationship (Figure 10; the seams forming the quilting are parallel and spaced from each other). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pad of Furuland to be quilted from the top sheet to the bottom sheet as in Sher in order to secure the two sheets in an efficient, strong, and cost effective manner to each other.
Regarding claims 2, 9 and 16, Furuland teaches the top sheet and the bottom sheet of the outer cover comprise one or more material is selected from the group consisting of: cotton (Paragraph 78), microfiber, synthetic fiber, polypropylene, polyethylene, wool, silk, satin, bamboo, rayon, polyester, and poly-urethane.
Regarding claim 3, 10, and 17, Furuland teaches the pluralities of panels of the first, second, and third bumpers comprise one or more materials selected from the group consisting of: cotton (Paragraph 78), microfiber, synthetic fiber, polypropylene, polyethylene, wool, silk, satin, bamboo, rayon, polyester, and poly-urethane.
Regarding claims 4, 11, and 18, Furuland teaches the filler material of the first bumper comprises one or more materials selected from the group consisting of: bamboo, sawdust, wood shavings. Beanbag filler, buckwheat hulls, cotton fabric scraps, feathers, flaxseed, foam blocks, hemp, horsehair, kapok fiber, lavender, micro beads, millet, polyester, polyester pellets. polystyrene beads, polyfill, rayon, rice, shredded memory foam, shredded natural or synthetic latex, shredded paper material, siliconized polyester fibers, shredded rubber, silk, water, wool and combinations thereof (Paragraph 81).
Regarding claims 5 and 12, Furuland does not specifically teach the inner cover comprises one or more materials selected from the group consisting of: cotton, microfiber, 11 synthetic fiber, polypropylene, polyethylene, wool, silk, satin, bamboo, rayon, polyester, and poly-urethane. However, it would have been obvious to one of ordinary skill in the art at the time of invention to have the inner cover be formed of cotton, in the same manner as the outer cover, in order to take advantage of the breathable properties of cotton as discussed in Furuland Paragraph 78, and the selection of a known material based upon its suitability for the intended use is a design consideration within the level of skill of one skilled in the art. In re Leshin, 227 F.2d 197, 125 USPQ416 (CCPA 1960).
Regarding claims 6, 13, and 20, Furuland teaches the pluralities of panels of the first bumper comprise a stitching having a circular shape (Figure 36; the bumpers are circular, with circular stitching both around the curved top center section, and in the fact that they are cylindrically shaped (see 210 end faces in Figure36)).
Regarding claim 8, Furuland teaches a blanket for newborns and infants, comprising: an inner cover having a top sheet and a bottom sheet (Figure 38, 211, the top sheet and bottom sheet are shown around the fibers in the same manner as the covers are shown on the bumpers 210 (see also Figure 36forthe inner covers of the bumpers 210 which are constructed in the same manner as the bottom 211)), wherein the top sheet is sewn to the bottom sheet (Figure 38, the top sheet and bottom sheet are shown attached without fasteners, thus they necessarily are sewed together); an outer cover (Figure 36; 203) having a top sheet and a bottom sheet. wherein the top sheet is sewn to the bottom sheet to form an interior compartment sized to house the inner cover therein (Figure 22; 111 and 108 (analogous to 211 and 208 in Figures 36-38) show the inner cover 111 going into the outer cover 103)); wherein the top sheet comprises a stitching having a circular shape (Figure 35; the top of the bottom 203 has a circular shape and thus both sheets comprising it would have circular stitching); a first bumper having a plurality of panels joined to form a tubular bag (Figure 36; the portion of 209 which houses the left 210) sized to house an amount of a filler material therein (Figure 38; 210), the filler material charged into the tubular bag (Figure 36; 210 inserted into 209 as shown), the tubular bag being securely closed after the tubular bag being filled with the filler material such that the filler material remains within the tubular bag during use (Figure 34; as shown); a second bumper (Figure 36; the 210 that on the right side of 209) having a plurality of panels joined to form a tubular bag sized to house an amount of the filler material therein, the filler material charged into the tubular bag, the tubular bag being securely closed after the tubular bag being filled with the filler material such that the filler material remains within the tubular bag during use (See Figures 34-38); a third bumper (Figure 36; the portion of 209 which houses the center 210) having a plurality of panels joined to form a tubular bag sized to house an amount of a filler material therein, the filler material charged into the tubular bag, the tubular bag being separated from the tubular bag of the first bumper and the tubular bag of the second bumper (Figure 36; 210 is the tubular bag of the bumper, and there are three separate tubular bags 210 as shown) being securely closed after the tubular bag being filled with the filler material such that each of the first, second, and third bumpers is separated from one another and the filler material remains within the tubular bag during use (See Figures 34-38); the first and second bumpers being spaced a part from one another by being secured respectively to two opposite sides of the blanket (Figure 23; as shown, the two parallel bumpers 210), the first and second bumpers being in spaced parallel relationship so as to provide a centrally disposed confinement area on the blanket (Figure 34; as shown); and the third bumper positioned between the first bumper and the second bumper being secured to the blanket (See Figures 23 and 36 (center 210)). Furuland does not specifically teach a stitching, the stitching being positioned on the top sheet. Furuland does not specifically teach at least three stitchings, the stitchings being positioned on the top sheet, each of the stitchings forming a seam that in it is entirety is spaced a part from one another at equal distances, the stitchings being in spaced parallel relationship. Sher teaches at least three stitchings, the stitchings being positioned on the top sheet, each of the stitchings forming a seam that in it is entirety is spaced a part from one another at equal distances, the stitchings being in spaced parallel relationship (Figure 10; the seams forming the quilting are parallel and spaced from each other). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the pad of Furuland to be quilted from the top sheet to the bottom sheet as in Sher in order to secure the two sheets in an efficient, strong, and cost effective manner to each other.
Regarding claim 15, Furuland teaches a blanket for newborns and infants, comprising: an outer cover (Figure 36; 203) having a top sheet and a bottom sheet, wherein the top sheet is sewn to the bottom sheet; a first bumper having a plurality of panels joined to form a tubular bag (Figure 36; the portion of 209 which houses the left 210) sized to house an amount of a filler material therein (Figure 38; 210), the filler material charged into the tubular bag (Figure 36; 210 inserted into 209 as shown), the tubular bag being securely closed after the tubular bag being filled with the filler material such that the filler material remains within the tubular bag during use (Figure 34; as shown); a second bumper (Figure 36; the 210 that on the right side of 209) having a plurality of panels joined to form a tubular bag sized to house an amount of the filler material therein, the filler material charged into the tubular bag, the tubular bag being securely closed after the tubular bag being filled with the filler material such that the filler material remains within the tubular bag during use (See Figures 34-38); a third bumper (Figure 36; the portion of 209 which houses the center 210) having a plurality of panels joined to form a tubular bag sized to house an amount of a filler material therein, the filler material charged into the tubular bag, the tubular bag being separated from the tubular bag of the first bumper and the tubular bag of the second bumper (Figure 36; 210 is the tubular bag of the bumper, and there are three separate tubular bags 210 as shown) being securely closed after the tubular bag being filled with the filler material such that each of the first, second, and third bumpers is separated from one another and the filler material remains within the tubular bag during use (See Figures 34-38); the first and second bumpers being spaced apart from one another by being secured respectively to two opposite sides of the outer cover (Figure 23; as shown, the two parallel bumpers 210), the first and second bumpers being in spaced parallel relationship so as to provide a centrally disposed confinement area on the outer cover (Figure 34; as shown); and the third bumper positioned between the first bumper and the second bumper being secured to the outer cover (See Figures 23 and 36 (center 210)).
Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuland (US Patent Application Publication 20130111661) in view of Sher (US Patent 5367730) in view of Pierce (US Patent 8458830).
Regarding claims 7 and 14, Furuland does not teach the blanket further comprises an extra cover comprising a top sheet and a bottom sheet, wherein the top sheet is sewn to the bottom sheet to create a longitudinal channel to contain the outer cover, the first bumper, the second bumper, and the third bumper. Pierce teaches the blanket further comprises an extra cover comprising a top sheet and a bottom sheet, wherein the top sheet is sewn to the bottom sheet to create a longitudinal channel to contain the outer cover, the first bumper, the second bumper, and the third bumper (Figure 6; 38). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Furuland to include the cover of Pierce in order to protect the apparatus during storage or transport (Pierce Column 3; lines 57- 60).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MORGAN J MCCLURE/Examiner, Art Unit 3673